DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite starting, providing, receiving, determining and communicating limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations 1-20 under their broadest reasonable interpretation, covers organizing human activity, but for the recitation of generic computer components.  That is, other 
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, controller, sensor, camera, operator device. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- controller, sensor, camera, operator device
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-5 and 7-20 are not patent eligible.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm U.S. Pre-Grant Publication No. 2002/0116235 in view of Bohm U.S. Pre-Grant Publication No. 2017/020082 A1
As per Claims 1,12 and 17-20, Grimm teaches at least one sensor configured to monitor guests admitted from an entrance and
generate a sensor signal (see para. 69); and
a virtual queue controller comprising a processor and communications circuitry,
wherein the virtual queue controller is configured to (see para. 69):
communicate guest admittance information to an operator device (see para. 69) , the
guest admittance information causing the operator device to maintain a target number of guests to be admitted during a time interval (see para. 74-75);
determine a count of guests admitted from the entrance during the time
interval based on the sensor signal (see para. 70);
Grimm does not explicitly teach the limitation taught by Bohm 
display a target number of guests to be admitted (see para. 13 and 30-31);
determine a remaining number representative of remaining guests to be
admitted based on the target number and the count of guests admitted from the entrance (see para. 30-31); and

operator device to display the remaining number (see para. 84). It would have been prima facie obvious to one of ordinary skill in the art to modify the system of Grimm to include the teachings of Bohm to allow a user to know which carriage of a train has the least amount of passengers, as taught by the cited portion of Bohm.
As per Claim 2, Grimm in view of Bohm teaches the system of claim 1 as described above. Grimm also describes a controller configured to determine a guest count (see para. 63). Grimm does not explicitly teach the limitation taught by Bohm wherein the at least one sensor comprises a camera configured to generate image data, and wherein the controller is configured to identify individual guests in the image data to determine the count of guests admitted from the entrance (see para. 17. The motivation is the same as opined above. 
As per Claim 3, Grimm in view of Bohm teaches the system of claim 1 as described above. Grimm further teaches wherein the entrance is a virtual queue entrance that is fed by guests holding mature return times (see para. 63).
As per Claim 4, Grimm in view of Bohm teaches the system of claim 1 as described above. Grimm further teaches wherein the controller is positioned to further monitor standby guests admitted via a standby queue adjacent to the entrance or sharing the entrance (see para. 63). Bohm teaches a sensor being a camera.
As per Claim 5, Grimm in view of Bohm teaches the system of claim 4 as described above. Grimm does not explicitly teach the limitation taught by Bohm wherein virtual queue controller is configured to update the remaining number based on a 
As per Claims 6 and 13-14, Grimm in view of Bohm teaches the system of claim 1 as described above. Grimm further teaches wherein virtual queue controller is configured to start a new time interval after the time interval has elapsed, wherein the target number of guests to be admitted during the new time interval is equal to the target number of guests to be admitted during the time interval (see para. 35 and 41).
As per Claims  7 and 15, Grimm in view of Bohm teaches the system of claim 6 as described above. Grimm further teaches wherein a length of the new time interval is equal to the time interval (see para. 35 and 42). 
As per Claim 8, Grimm in view of Bohm teaches the system of claim 6 as described above. Grimm further teaches wherein the virtual queue control communicates a control signal to a mechanical gate of the entrance (see para. 63).
As per Claim 9, Grimm in view of Bohm teaches the system of claim 6 as described above. Grimm further teaches wherein mechanical gate is open until the count of guests admitted from the entrance is equal to the target number (see para. 107).
As per Claim 10, Grimm in view of Bohm teaches the system of claim 6 as described above. Grimm further teaches wherein the standby admit signal further comprises an indication to wait before admitting guests from a standby queue (see para. 107).
As per Claims 11 and 16,  Grimm in view of Bohm teaches the system of claim 10 as described above. Grimm further teaches wherein the indication to wait is based 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TONYA JOSEPH/Primary Examiner, Art Unit 3628